Sinklek, J.,
The first exception involves a finding of fact by the auditing judge that, barring the bank account, no estate existed. As Penrose, J., has said in Chapman’s Estate, 18 Dist. R. 354, the finding of an auditing judge upon a question of fact, in the absence of clear error, is conclusive. Consideration of the record and of the briefs of argument filed by counsel convinces us that there is no error of the auditing judge in his determination of fact.
The second exception raises the question whether the auditing judge erred in refusing to consider the claim of the exceptant because there was no fund for distribution.
The authorities cited by the auditing judge sustain his ruling.
All exceptions are dismissed, and the adjudication is confirmed absolutely.